Citation Nr: 0914911	
Decision Date: 04/21/09    Archive Date: 04/29/09

DOCKET NO.  08-02 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for an acquired psychiatric disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1963 to May 
1964. 
 
This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2007 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manchester, New 
Hampshire.

In September 2008, the Veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge.  A 
transcript of this hearing is of record.

The Board remanded the case to the RO, via the Appeals 
Management Center (AMC), in October 2008 for further 
development and adjudicative action.  The case has been 
returned to the Board for further appellate review. 


FINDINGS OF FACT

1.  The May 2006 rating decision, which denied the claim of 
entitlement to service connection for an acquired psychiatric 
disorder, is final.

2.  The evidence received since the May 2006 rating decision 
does not relate to unestablished facts necessary to 
substantiate the claim of entitlement to service connection 
for an acquired psychiatric disorder and does not raise a 
reasonable possibility of substantiating the Veteran's claim.


CONCLUSION OF LAW

The evidence received since the final May 2006 rating 
decision, which denied the claim of entitlement to service 
connection for an acquired psychiatric disorder, is not new 
and material, and thus the claim is not reopened. 38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2008).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

The notice requirements of the VCAA require VA to notify the 
Veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain.  Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  The requirements apply to all 
five elements of a service connection claim: veteran status, 
existence of a disability, a connection between a veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id.; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency 
in the timing or content of VCAA notice is harmless if the 
errors are not prejudicial to the claimant.  Conway v. 
Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice 
errors are reviewed under a prejudicial error rule); see also 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

In this case, in a March 2007 letter, issued prior to the 
decision on appeal, the RO provided notice to the Veteran 
regarding the basis for the prior denial of his claim. The 
letter further advised him of what information and evidence 
is needed to reopen his previously denied claim and to 
substantiate a claim for service connection, as well as what 
information and evidence must be submitted by the Veteran and 
what information and evidence will be obtained by VA.  See 
Kent v. Nicholson, 20 Vet. App. 1 (2006).  The claim was 
subsequently readjudicated in December 2008.

The record also reflects no error in the duty to assist.  
Specifically, the information and evidence that have been 
associated with the claims file includes the Veteran's 
service treatment records, a VA examination report, records 
received from the Social Security Administration (SSA), post 
service medical records, and hearing testimony.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The Veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence. The Veteran was an active 
participant in the claims process by testifying at a hearing.  
Thus, he was provided with a meaningful opportunity to 
participate in the claims process and has done so.  Any error 
in the sequence of events or content of the notice is not 
shown to have affected the essential fairness of the 
adjudication or to cause injury to the claimant.  See Sanders 
v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  Therefore, any 
such error is harmless and does not prohibit consideration of 
this matter on the merits.  See Conway, 353 F.3d at 1374, 
Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

A decision of the RO becomes final and is not subject to 
revision on the same factual basis unless a notice of 
disagreement is filed within one year of the notice of 
decision.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
20.302, 20.1103 (2008).  If a claim of entitlement to service 
connection has been previously denied and that decision 
became final, the claim can be reopened and reconsidered only 
if new and material evidence is presented with respect to 
that claim.  38 U.S.C.A. § 5108 (West 2002);  see Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

VA must review all of the evidence submitted since the last 
final rating decision in order to determine whether the claim 
may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 
(1999).

For purposes of determining whether new and material evidence 
has been received to reopen a finally adjudicated claim, the 
recently submitted evidence will be presumed credible.  See 
Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per 
curiam) (holding that the "presumption of credibility" 
doctrine continues to be binding precedent).

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2008).

Furthermore, the Court of Appeals for the Federal Circuit has 
indicated that evidence may be considered new and material if 
it contributes "to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it will not eventually convince the 
Board to alter its ratings decision."  Hodge v. West, 115 
F.3d 1356, 1363 (Fed. Cir. 1998).

The RO originally denied the Veteran's claim for service 
connection for a psychiatric condition and anxiety in an 
April 2004 decision because there was no opinion linking the 
current disorder, diagnosed on VA examination as obsessive 
compulsive disorder with panic attacks, to the personality 
disorder with emotional instability reaction diagnosed by the 
Medical Board in service.  The Veteran did not appeal the 
decision and it became final.  In a May 2006 decision, the RO 
denied the Veteran's claim for service connection for 
obsessive compulsive disorder claimed as psychoneurosis and 
anxiety because new and material evidence had not been 
submitted.  The Veteran was notified of the decision the same 
month.  He did not appeal.  Thus, the May 2006 decision is 
final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 
20.302 (2008).  Therefore, new and material evidence is 
needed to reopen the claim.  See 38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a); Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).

The evidence of record at the time of the May 2006 decision 
included service treatment records, a VA examination report, 
the Veteran's contentions, and VA medical treatment records.  
In this regard, service treatment records indicate that the 
Veteran's symptoms in service were ultimately diagnosed as a 
personality disorder with an emotional instability reaction 
while in service.  The Veteran was afforded a VA authorized 
examination during March 2004.  The examiner diagnosed the 
Veteran with obsessive compulsive disorder with panic 
attacks.  

The pertinent evidence added to the record since the May 2006 
rating decision consists of records from the Social Security 
Administration, VA treatment records, and hearing testimony.  
A mental health examination conducted in the context of the 
Veteran's claim for Social Security disability benefits 
indicates that the Veteran contends his current psychiatric 
problems began in military service.  The examiners do not 
indicate an etiology or onset of the Veteran's psychiatric 
condition.  

After review, the Board finds that, while some new evidence 
has been received, such evidence is not material as it does 
not tend to show that the Veteran's current psychiatric 
disorder is related to service.  Specifically, a psychiatric 
examination obtained in the context of the Veteran's 
application for Social Security disability benefits does 
nothing more than state the Veteran's belief as to the onset 
of an acquired psychiatric disorder, without any additional 
opinion provided by the examiner.  A bare transcription of a 
lay history is not transformed into competent medical 
evidence merely because the transcriber is a medical 
professional.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  
Such contention by the Veteran was considered in the prior 
denials of the claim.  Moreover, VA treatment records reflect 
only current treatment for his disorder.  No medical opinion 
has been received which links the Veteran's current 
psychiatric disorder with active service.  
 
Thus, the evidence, by itself or when considered in 
conjunction with the evidence previously of record, does not 
relate to unestablished facts necessary to substantiate the 
Veteran's claim, or raise a reasonable possibility of 
substantiating his claim.  Therefore, the Board finds that 
new and material evidence has not been received and the claim 
for service connection for an acquired psychiatric disorder 
is not reopened.

ORDER

New and material evidence not having been received, the claim 
of entitlement to service connection for an acquired 
psychiatric disorder is not reopened, and the appeal is 
denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


